Opinion filed October 30, 2020




                                       In The


        Eleventh Court of Appeals
                                    __________

                                 No. 11-18-00089-CR
                                     __________

                  TIMOTHY PATRICK LEE, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 106th District Court
                             Gaines County, Texas
                         Trial Court Cause No. 17-4721


                      MEMORANDUM OPINION

      On March 23, 2017, in accordance with a plea agreement, Timothy Patrick
Lee, Appellant, pleaded guilty to the offense of burglary of a building. In accordance
with that plea agreement, the trial court deferred adjudication of Appellant’s guilt
and placed him on community supervision for five years and assessed a fine of $500.
As a part of his community supervision, the trial court ordered that Appellant pay
certain fees and costs as well as restitution of $3,000 to the victim of the burglary.
      Less than one year later, the State filed an application to adjudicate
Appellant’s guilt and to revoke his community supervision. The State alleged that
Appellant had failed to report as directed, had failed to pay various fees and costs as
ordered, and had failed to pay restitution. The State also alleged that Appellant had
committed another criminal offense while on community supervision.
      After the trial court conducted a hearing on the State’s motion to adjudicate,
it found that Appellant had violated the terms of his community supervision, found
Appellant guilty of the offense of burglary of a building, sentenced him to
confinement in a State Jail Facility of the Texas Department of Criminal Justice for
eighteen months, and imposed a fine of $500. The trial court again also ordered
Appellant to pay the original fine of $500 and restitution of $3,000. We affirm.
       Appellant has chosen to proceed pro se in this court and presents us with
eleven issues on appeal. In seven of those issues—Issues One through Six and Issue
Nine—Appellant asserts seven different instances in which he claims that his trial
counsel rendered ineffective assistance. In Appellant’s seventh issue on appeal, he
claims that his lawyer forced him to testify. In his eighth issue on appeal, Appellant
in essence argues that the trial judge was not impartial. In Issue Ten, Appellant
asserts that the trial court erred when it did not conduct a separate punishment
hearing after it had adjudicated his guilt. Finally, in Issue Eleven, Appellant makes
the argument that the trial court erred when it denied Appellant’s motion in arrest of
judgment.
      There is no challenge to the sufficiency of the evidence. Therefore, we
confine our recitation of the facts only to those necessary to a resolution of this
appeal.
      Liz   Vasquez,     a   Gaines    County    community      supervision    officer,
testified at the hearing on the State’s application to adjudicate.      Vasquez was


                                          2
Appellant’s community supervision officer. Vasquez testified that, as a condition of
his community supervision, Appellant was to report to her once per month.
However, Appellant did not report for the month of May 2017. Vasquez testified
that Appellant did report in June, but she was informed in July that he had been
placed in custody. Appellant paid nothing on his fines, court costs, or fees for the
months of April, May, June, July, August, September, October, and November 2017.
Additionally, Appellant completed only fourteen of his required 240 hours of
community service, and he did not complete a required substance abuse evaluation.
      Stacy Marquez, an investigator for the Gaines County District Attorney, also
testified at the hearing on the application to adjudicate; she is a fingerprint expert.
Marquez testified that Appellant’s fingerprint taken on the day of the hearing
matched the fingerprint on a judgment that reflected that Appellant had been
convicted in Lubbock County of the offense of fraudulent use or possession of
identifying information. The Lubbock County offense occurred during the time that
Appellant was on community supervision in Gaines County.
      Appellant was the only witness presented by the defense at the hearing on the
motion to adjudicate. He testified that he had pleaded guilty to the charge in
Lubbock County but that his attorney had not provided him with adequate counsel
and that Appellant had filed a writ of habeas corpus to “appeal” the judgment.
Appellant testified that he had not had the money to pay the various amounts that
the trial court had ordered him to pay because he did not have a steady job and had
only been working at various “odd jobs.” He further explained that he did not
complete more community service hours because he was only on community
supervision for about one month before he was incarcerated.            Appellant also
admitted to the trial court that he had used illegal drugs after he was placed on




                                          3
community supervision, specifically marihuana and amphetamines. Appellant also
testified that he was willing to take advantage of rehabilitation services.
      At the conclusion of the hearing, the trial court found Appellant guilty of the
offense of burglary of a building and assessed Appellant’s punishment as we have
earlier set forth. The record reflects that Appellant filed an untimely motion for new
trial and that the trial court denied it. This appeal followed.
      The same standards of review apply to each of Appellant’s issues on appeal
that relate to complaints as to ineffective assistance of counsel. Therefore, we will
discuss those issues, Issues One through Six and Issue Nine, together.
      Generally, to determine whether Appellant’s counsel rendered ineffective
assistance, we must first determine whether Appellant has shown that his counsel’s
representation fell below an objective standard of reasonableness and, if so, then
determine whether there is a reasonable probability that the result would have been
different but for his counsel’s errors. Strickland v. Washington, 466 U.S. 668, 687
(1984); Hernandez v. State, 988 S.W.2d 770, 772 (Tex. Crim. App. 1999). “A
reasonable probability is a probability sufficient to undermine confidence in the
outcome of the trial.” Strickland, 466 U.S. at 694; Hernandez v. State, 726 S.W.2d
53, 55 (Tex. Crim. App. 1986). Further, we must indulge a strong presumption that
counsel’s conduct fell within a wide range of reasonable professional assistance, and
Appellant must overcome the presumption that the challenged action could be
considered sound trial strategy. Strickland, 466 U.S. at 689; Tong v. State, 25
S.W.3d 707, 712 (Tex. Crim. App. 2000).
      “We review the totality of the evidence when evaluating Appellant’s
ineffectiveness claim.” Perez v. State, 310 S.W.3d 890, 894 (Tex. Crim. App. 2010).
Further, allegations of ineffective assistance of counsel must be firmly founded in
the record, and the record must affirmatively demonstrate the alleged


                                           4
ineffectiveness. Thompson v. State, 9 S.W.3d 808, 814 (Tex. Crim. App. 1999).
Typically, the record on direct appeal will not be sufficient to show that counsel’s
representation was so deficient to overcome the presumption that counsel’s conduct
was reasonable and professional. See Mitchell v. State, 68 S.W.3d 640, 642 (Tex.
Crim. App. 2002); Mallett v. State, 65 S.W.3d 59, 64–65 (Tex. Crim. App. 2001).
      “[T]rial counsel should ordinarily be afforded an opportunity to explain his
actions before being denounced as ineffective.” Rylander v. State, 101 S.W.3d 107,
111 (Tex. Crim. App. 2003). “If trial counsel did not have an opportunity to explain
his actions, we will not find deficient performance unless the challenged conduct
was ‘so outrageous that no competent attorney would have engaged in it.’”
Edwards v. State, 487 S.W.3d 330, 337–38 (Tex. App.—Eastland 2016, no pet.)
(quoting Garcia v. State, 57 S.W.3d 436, 440 (Tex. Crim. App. 2001)). In addition,
if an appellant makes an insufficient showing of one component of the Strickland
test, there is no need for the court to address the other because an appellant must
make a sufficient showing of both to be successful. Strickland, 466 U.S. at 697.
      The trial court overruled Appellant’s pro se motion for new trial because it
was untimely. There has been no challenge to that ruling. That being true, there
was no hearing on Appellant’s motion for new trial.
      The allegations that Appellant makes in his brief regarding ineffective
assistance of counsel find no factual support in the record and are nothing more than
that, bare allegations. Allegations of ineffective assistance of counsel must be firmly
founded in the record. Thompson, 9 S.W.3d at 814. Beyond the allegations, there
is nothing in this record to show that trial counsel erroneously advised Appellant as
to a plea bargain, that trial counsel did not call witnesses as he told Appellant he
would do, that trial counsel withheld witnesses and evidence from Appellant and
from the trial court, that trial counsel did not properly investigate the facts of the


                                          5
case, that trial counsel did not present a proper defense or provide an adversarial
testing of the State’s case, that trial counsel did not maintain professional conduct,
or that trial counsel was ineffective in any posttrial proceedings.
        Furthermore, even if there were any support in the record for Appellant’s
allegations, trial counsel was not given the opportunity to explain any of the
allegations. As we have said, “Trial counsel should ordinarily be afforded an
opportunity to explain his actions before being denounced as ineffective.” Rylander,
101 S.W.3d at 111. We have also noted that, “[i]f trial counsel did not have an
opportunity to explain his actions, we will not find deficient performance unless the
challenged conduct was ‘so outrageous that no competent attorney would have
engaged in it.’” Edwards, 487 S.W.3d at 337–38 (quoting Garcia, 57 S.W.3d at
440). We can find no such outrageous conduct in this record.
        As to Appellant’s claims that trial counsel failed to call potential witnesses,
we also point out that there is nothing in this record to show that the witnesses were
available or that their testimony would have been beneficial to Appellant. See Perez,
310 S.W.3d at 894 (attorney’s failure to call witnesses irrelevant without a showing
that witnesses were available and that the appellant would benefit from their
testimony).
        In the absence of anything in the record to support Appellant’s claims as to
ineffective assistance of counsel, we overrule Issues One through Six as well as Issue
Nine.
        In his seventh issue on appeal, Appellant maintains that trial counsel forced
him to testify. As with Appellant’s claims of ineffective assistance of counsel, we
can find nothing in this record to show that counsel forced Appellant to testify. In
the absence of any such support in the record, we overrule Appellant’s seventh issue
on appeal.


                                           6
      Impartiality of the trial court is the subject of Appellant’s eighth issue on
appeal. Citing to Vickers, the State argues that, “[a]bsent clear evidence of bias or
partiality found within the appellate record, a trial judge is presumed to have acted
as a neutral and detached officer.” Vickers v. State, 467 S.W.3d 90, 96 (Tex. App.—
Texarkana 2015, pet. ref’d) (citing Brumit v. State, 206 S.W.3d 639, 645 (Tex. Crim.
App. 2006)).
      Appellant appears to make two arguments in his eighth issue on appeal. In
one of those arguments, Appellant claims that, under Article 26.04 of the Texas Code
of Criminal Procedure, a trial court is prohibited from appointing attorneys for
indigent defendants. To the contrary, Article 26.04(b) merely provides an alternative
that allows a trial court the option to utilize a designee to handle the appointment
chores should the trial court so choose.        See TEX. CODE CRIM. PROC. ANN.
art. 26.04(b) (West Supp. 2020).
      In his second argument in the eighth issue on appeal, Appellant contends that
the trial court was not impartial because the attorney that the trial court appointed to
represent Appellant was related to the trial court. There is a complete absence of
any support in the record for that claim.
      We overrule Appellant’s eighth issue on appeal.
      In Appellant’s tenth issue on appeal, he argues that the trial court erred when
it failed to conduct a separate punishment hearing after it adjudicated Appellant’s
guilt. Generally, in order to preserve an issue for appellate review, the record must
show that a “complaint was made to the trial court by a timely request, objection, or
motion that . . . stated the grounds for the ruling that the complaining party sought
from the trial court with sufficient specificity to make the trial court aware of the
complaint.” TEX. R. APP. P. 33.1(a). In order to preserve a complaint regarding the
lack of a separate punishment hearing after the adjudication of guilt, a defendant


                                            7
must preserve error by bringing the matter to the attention of the trial court.
Vidaurri v. State, 49 S.W.3d 880, 886 (Tex. Crim. App. 2001). A timely filed
motion for a new trial would also preserve for appellate review a complaint about a
trial court’s failing to conduct a punishment hearing after a revocation of community
supervision. Issa v. State, 826 S.W.2d 159, 161 (Tex. Crim. App. 1992).
      Although no objection was lodged after the trial court had assessed
Appellant’s punishment, Appellant asked the trial court, “Is there any way that you
would suspend the sentence?” The trial court replied, “No. I’ve revoked your
probation. That’s what a suspended sentence is. That’s how you were on probation.”
      In a supplement to his brief, Appellant argues that this exchange constituted
an objection and the trial court’s ruling on the objection. We disagree. Appellant’s
inquiry was not sufficiently specific to advise the trial court that Appellant objected
to proceeding without a separate punishment hearing. Indeed, Appellant asked if the
sentence that was already imposed could be suspended. He neither objected to the
sentencing nor did he request a separate punishment hearing.             We overrule
Appellant’s tenth issue on appeal.
      As we understand Appellant’s eleventh issue on appeal, he claims that the trial
court erred when it overruled his motion in arrest of judgment. We have searched
the record and are unable to find this motion. However, if Appellant claims, as we
believe he does in the supplement to his brief, that his motion in arrest of judgment
should be granted based on the ineffective assistance of his trial counsel, his motion
must fail.
      A motion in arrest of judgment is essentially a posttrial motion to quash the
indictment and must be based on the “‘face of the record’—the indictment, plea,
verdict, and sentence.” State v. Savage, 905 S.W.2d 268, 269 (Tex. App.—San
Antonio 1994), aff’d, 933 S.W.2d 497 (Tex. Crim. App. 1996) (citing United


                                          8
States v. Sisson, 399 U.S. 267, 280–82 (1970)). It cannot be grounded on proof
offered at trial. Id. Because Appellant’s claim of ineffective assistance of counsel
is not based on the face of the record, Appellant has not presented an appropriate
ground for relief. TEX. R. APP. P. 22.2. We overrule Appellant’s eleventh issue.
        We affirm the judgment of the trial court.




                                                                   JIM R. WRIGHT
                                                                   SENIOR CHIEF JUSTICE


October 30, 2020
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      9